Fourth Court of Appeals
                                       San Antonio, Texas
                                             August 21, 2013

                                          No. 04-13-00404-CV

                          IN RE The ESTATE OF Alberto TREVIÑO, Jr.

                                   Original Mandamus Proceedings 1

                                                 ORDER

         On June 24, 2013, relator Alberto Treviño, III, filed a petition for a writ of mandamus. The
court has considered relator’s petition and response of the real party in interest and has determined
that relator is entitled to the relief requested in part. Accordingly, the petition for writ of mandamus
is CONDITIONALLY GRANTED IN PART. TEX. R. APP. P. 52.8(c).

        The Honorable Joe Rathmell is ORDERED to vacate the order transferring the underlying
cause to the 49th District Court of Zapata County. All orders entered by the Judge of the 49th
District Court subsequent to the order of transfer are VOID. The writ will issue only if we are
notified that Judge Rathmell has not done as directed within ten days of the date of this order.

      The real party in interest’s supplemental motion for temporary order and partial lift of stay
is DENIED AS MOOT.

        It is so ORDERED on August 21, 2013.

                                                                   _____________________________
                                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2013.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. P-01796, styled IN RE The ESTATE OF Alberto TREVIÑO, Jr., pending in
the County Court, Zapata County, Texas, the Honorable Joe Rathmell presiding.